Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This office action is in reply to the application filed by applicant on June 27, 2019.
Claims 1-3, 5-19 and 21 are currently pending and have been examined. 
Claims 4, 5, 7-13, 17, and 18 have been rejoined as per the petition filed on June 6, 2022.
Claims 6-9 and 19 are currently objected to.
Claims 4 and 20 have been cancelled.
This action is made SECOND NON-FINAL in response to the Response to the After Final Action and Petition for Review received on June 6, 2022.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 27, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments And Petition
With respect to Applicant’s remarks and petition filed on June 6, 2022; Applicant’s Petition for Review has been accepted and withdrawn claims have been rejoined and Applicant's Arguments/Remarks Made have been fully considered and were not persuasive.  Applicant’s remarks will be addressed in sequential order as they were presented.
With respect to the petition of the restricted claims 4, 5, 7-13, 17, and 18, the claims have been rejoined and examined below in the Second Non-Final Office Action.
With respect to the claim rejections of claims 1-3, 5-19, and 21 under 35 U.S.C. § 103, applicant has amended the independent claims and the Office had supplied new grounds for rejection attached below in the Second Non-Final Office Action. Therefore, the Office respectfully disagrees with the applicant’s arguments. 
With respect to the claim rejections of claims 1-3, 5-19, and 21 under 35 U.S.C. § 112(b), applicant argues: 
Regarding the assertion that the phrase "capable of' is unclear the Examiner will note that the "capable of' is a sanctioned terms specified in the Manual of Patent Examining Procedure to have clear and definite meaning. The Examiner will note that MPEP 2173.05(g) refers to "In the patent claim at issue, 'subject to any clear and unmistakable disavowal of claim scope, the term 'operatively connected' takes the full breath of its ordinary meaning, i.e., 'said tube [is] operatively connected to said cap' when the tube and cap are arranged in a manner capable of performing the function of filtering.' Id. at 1120, 72 USPQ2d at 1008." (emphasis added) At least given that the MPEP uses the phrase "capable of' in setting forth a clear and definite construction of claim terminology determined to be clear and definite the Examiner is foreclosed from asserting that the phrase "capable of' is indefinite. 
The Examiner will note that the Federal Circuit has found that the term "configured to" has a definite meaning. Aspex Eyewear, Inc. v. Marchon Eyewear, Inc. 672 F.3d 1335, (Fed. Cir. 2012) ("is most naturally understood to mean that the arms and magnetic members are designed or configured to accomplish the specified objective, not simply that they can be made to serve that purpose.")
However, the Office disagrees with the use of the phrase “capable of” as the term makes it so that the “user passenger vehicle” does not necessarily have to carry “the user auxiliary vehicle,” just that it is capable, it is not clear if it this is a required element or an optional element. Additionally, what is capable for one person might not be capable for another, leaving the definition open for different interpretations. It should be made explicitly clear if the “user passenger vehicle” has to and can carry the “user auxiliary vehicle.” As such the 35 U.S.C. § 112(b) rejection for claims 1-3, 5-19, and 21 for the phrase “capable of” stands until correction. Possibly, the term “configured to” could be used to make it clear.
With respect to the 35 U.S.C. § 112(f) rejection the applicant argues:
While the Examiner makes a curious and unclear references to doctrine related to "means plus function" doctrine, the Examiner presents no clear explanation that 35 USC 112(f) is being applied, and provides no explanation as to why 35 USC 112(f) might be applied if it is in fact being applied. The Examiner will note that the applicant has not used the term "means" in the claim, and therefore has not invoked 35 USC 112(f). Further, the Examiner has not provided any explanation that 35 USC 112(f) has been invoked if it is fact being applied.
The Office did not make a 35 U.S.C. § 112(f) rejection of any claim. Any mention of the 35 U.S.C. § 112(f) rejection in the Non-Final Office Action was made in error.
With respect to the claim rejection of claim 1 under 35 U.S.C. § 103 applicant argues:
The rejection of claim 1 is respectfully traversed at least for the reason that the Examiner does not propose a reason with a rational underpinning as to why the skilled artisan would be motivated to modify Rychlak. The Examiner will note that that there is no motivation to modify where an advantage of a secondary references is not needed by, and not relevant to the primary reference. 
However, the Office disagrees with the argument. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Rychlak (US6477462) adds the important function of evaluating routes and also providing more outputs as per the evaluations, as such, it is important and necessary to add this reference. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Rychlak into the invention of Khoury (US2017/0255966) to not include the determining of a user’s transportation as Khoury discloses but also include the route evaluation and generation with primary and secondary transportation means as taught by Rychlak, with a motivation of creating a more versatile system that allows for more flexibility in movement with multiple transportation means. Additionally, the claimed invention is merely a combination of old, well known elements of vehicle control and route optimization and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
With respect to the claim rejection of claim 3 under 35 U.S.C. § 103 applicant argues:
The Examiner's statement of rejection does not address all of the claim elements. The Examiner will note that applicant does not recite "generating a multimode transportation route in which the user will travel to the destination partially in a user passenger vehicle transportation mode and partially in a user auxiliary vehicle transportation mode" in a vacuum independent with other elements. Rather, "generating a multimode transportation route in which the user will travel to the destination partially in a user passenger vehicle transportation mode and partially in a user auxiliary vehicle transportation mode" is recited in the context of interrelated elements. The Examiner has disregarded the interrelated elements defining the context of , "generating a multimode transportation route in which the user will travel to the destination partially in a user passenger vehicle transportation mode and partially in a user auxiliary vehicle transportation mode". In its fuller context, claim 3 recites "determining that a predicted performance of the user auxiliary vehicle through the geospatial region exceeds the predicted performance of the user passenger vehicle through the geospatial region and in dependence on the determining, generating a multimode transportation route in which the user will travel to the destination partially in a user passenger vehicle transportation mode and partially in a user auxiliary vehicle transportation mode".21
Application No.: 16/454,892 Docket No.: P201804326US01The Examiner has presented no explanation as to how the highlighted "in dependence on the determining, generating a multimode transportation route in which the user will travel to the destination partially in a user passenger vehicle transportation mode and partially in a user auxiliary vehicle transportation mode" are satisfied. The determining includes "determining that a predicted performance of the user auxiliary vehicle through the geospatial region exceeds the predicted performance of the user passenger vehicle through the geospatial region" and the Examiner has provided no explanation for how the "generating a multimode transportation route in which the user will travel to the destination partially in a user passenger vehicle transportation mode and partially in a user auxiliary vehicle transportation mode" is dependent on "determining that a predicted performance of the user auxiliary vehicle through the geospatial region exceeds the predicted performance of the user passenger vehicle through the geospatial region" according to the expressly recited claim language. 
If the Examiner wishes to maintain the rejection, the Examiner is respectfully requested to identify where in the rejection the Examiner has explained how the recited "generating a multimode transportation route in which the user will travel to the destination partially in a user passenger vehicle transportation mode and partially in a user auxiliary vehicle transportation mode" is dependent on the recited "determining that a predicted performance of the user auxiliary vehicle through the geospatial region exceeds the predicted performance of the user passenger vehicle through the geospatial region" according to the expressly recited claim language. 
However, the Office disagrees with the argument. Stuart (US2018/0275661) teaches the limitation “wherein the method includes determining that a predicted performance of the user auxiliary vehicle through the geospatial region exceeds the predicted performance of the user passenger vehicle through the geospatial region and in dependence on the determining” with ¶ [0047] and ¶ [0050]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Stuart into the invention of Khoury to not only include the determining of a user’s transportation as Khoury discloses but also include the comparison and optimization portion as taught by Stuart, with a motivation of creating a more robust system that can measure efficiency of vehicles used. Additionally, the claimed invention is merely a combination of old, well known elements of vehicle control and route optimization and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable. 
Additionally, Rychlak teaches the limitation “generating a multimode transportation route in which the user will travel to the destination partially in a user passenger vehicle transportation mode and partially in a user auxiliary vehicle transportation mode” with [Column 1, Lines 27-40]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Rychlak into the invention of Khoury to not only include the determining of a user’s transportation as Khoury discloses but also include the use of multiple transportation modes as taught by Rychlak, with a motivation of creating a more robust system that allows for more efficient transportation selection. Additionally, the claimed invention is merely a combination of old, well known elements of vehicle control and multimodal transportation and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Both references, Stuart and Rychlak are not used together for any limitation of claim 3. The additional references are used in combination with Khoury, the primary reference separately. Making the additional references dependent on each other would result in a teaching on a teaching reference, something that should be avoided.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant further argues that the dependent claims are also allowable since they depend on allowable subject and the Office respectfully disagrees. It is the Office's stance that all of the claimed subject matter has been properly rejected; therefore, the Office's respectfully disagrees with applicant's arguments.
It is the Office’s stance that all applicant arguments have been considered.
Second Non-Final Office Action
Claim Objections
Claims 15-19 objected to because of the following informalities:
Claims 15-19 are all dependent on claim 17 but seem to be dependent on claim 14.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 5-19, and 21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 14, and 21 specifically, recite the limitation “capable of carrying the user auxiliary vehicle” in relation to the primary vehicle carrying the auxiliary vehicle. However, the claims and the written description fail to entirely disclose the corresponding structure, material, or acts to the function and it is difficult to understand the purpose of using the term “capable of” here, therefore, the claims fail to clearly recite the metes and bounds of the claimed subject matter and are thus indefinite. The phrase makes it so that the “user passenger vehicle” does not necessarily have to carry “the user auxiliary vehicle,” just that it is capable, it is not clear if it this is a required element or an optional element. It should be made explicitly clear if the “user passenger vehicle” has to carry the “user auxiliary vehicle.” Additionally, what is capable for one person might not be capable for another, leaving the definition open for different interpretations. For examination purposes, it is interpreted as if the phrase “capable of” means that it is optional for the “user passenger vehicle” to be able to carry the “user auxiliary vehicle”. In view of the above, claims 2, 3, 5-13, and 15-19 are also rejected as being dependent on the rejected base claim and for failing to cure the deficiencies listed above. A possible solution could be to use the phrase “configured to” to make the limitation more explicit in definition if it is meant to not be optional.
Appropriate correction and/or clarification is required to remedy the above-referenced deficiencies.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 10, 12-14, 17, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khoury (US2017/0255966), in view of Gerhardt et al. (US2016/0250926), hereinafter, Gerhardt, and in view of Rychlak (US6477462).
Regarding claim 1:
While Khoury discloses:
A computer implemented method comprising; (see at least [0036])
determining a current transportation mode of a user with use of data of a user passenger vehicle associated to the user and data of a user auxiliary passenger vehicle associated to the user; (see at least [0007] and [0038])
Khoury does not explicitly teach a secondary vehicle carried by a primary vehicle, however Gerhardt teaches:
wherein the user passenger vehicle is capable of carrying the user auxiliary vehicle, and wherein the user auxiliary vehicle is configured to be hand carried by the user; (see at least [0018])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Gerhardt into the invention of Khoury to not only include the determining of a user’s transportation as Khoury discloses but also include a secondary vehicle carried by a primary vehicle as taught by Gerhardt, with a motivation of creating a more robust system that reduces emissions and allows for more versatility in movement. Additionally, the claimed invention is merely a combination of known elements of vehicle control and determination through data gathering and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Khoury does not explicitly teach route evaluation and generation with primary and secondary transportation means, however Rychlak teaches:
evaluating a current route of the user in dependence on the current transportation mode of the user as determined by the determining; (see at least [Column 2, Lines 1-3])
providing one or more output in dependence on the evaluating; (see at least [Column 6, Lines 17-20])
wherein the method includes iteratively performing the examining, the determining, and the evaluating, wherein the evaluating during a first earlier instance of the evaluating includes updating the current route of the user as a single mode user passenger vehicle transportation route, and wherein the evaluating during a second later instance of the evaluating includes updating of the current route of the user as a multimode transportation route in which the user travels partially in a user passenger vehicle transportation mode and partially in a user auxiliary vehicle transportation mode; (see at least [Column 6, Lines 52-67])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Rychlak into the invention of Khoury to not only include the determining of a user’s transportation as Khoury discloses but also include the route evaluation and generation with primary and secondary transportation means as taught by Rychlak, with a motivation of creating a more versatile system that allows for more flexibility in movement with multiple transportation means. Additionally, the claimed invention is merely a combination of known elements of vehicle control and determination through data gathering and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 14:
Khoury discloses:
a computer readable storage medium readable by one or more processing circuit and storing instructions for execution by one or more processor for performing a method comprising; (see at least [0043])
With respect to the remainder of claim 14, all limitations excluding the claim limitations listed above have been analyzed in view of the method of claim 1 and it has been determined that claim 14 does not teach or define any other new limitations beyond those recited in the method of claim 1 apart from the above excluded limitations, therefore, claim 14 is also rejected with the same rationale as claim 1 and the additional addressed limitations.
Regarding claim 17:
With respect to claim 17, all limitations have been analyzed in view of the method of claim 1 and it has been determined that claim 17 does not teach or define any other new limitations beyond those recited in the method of claim 1 therefore, claim 17 is also rejected with the same rationale as claim 1.
Regarding claim 21:
With respect to claim 21, all limitations have been analyzed in view of the method of claim 1 and it has been determined that claim 21 does not teach or define any other new limitations beyond those recited in the method of claim 1 therefore, claim 21 is also rejected with the same rationale as claim 1.
Regarding claim 10:
While Khoury discloses of determining of a user’s transportation, Khoury does not explicitly teach route evaluation and generation with primary and secondary transportation means, however Rychlak teaches:
wherein the method includes receiving route data from the user that specifies a current trip having a destination, and wherein the current route is for the current trip; (see at least [Column 2, Lines 1-3 and 33-40])
wherein the method includes iteratively performing the determining and the evaluating to iteratively update the current route for the current trip, wherein the method includes dynamically updating the current route for the current trip from a first route to a second route, wherein the first route is a single transportation mode route in which the user is designated to travel to the destination in a user passenger vehicle transportation mode, wherein the second route is a multimode transporting route in which the user is designated to travel to the destination partially in a user passenger vehicle transportation mode and partially in a user auxiliary vehicle transportation mode; (see at least [Column 6, Lines 52-67])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Rychlak into the invention of Khoury to not only include the determining of a user’s transportation as Khoury discloses but also include the route evaluation and generation with primary and secondary transportation means as taught by Rychlak, with a motivation of creating a more versatile system that allows for more flexibility in movement with multiple transportation means. Additionally, the claimed invention is merely a combination of known elements of vehicle control and determination through data gathering and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have 
Regarding claim 12:
While Khoury discloses of determining of a user’s transportation, Khoury does not explicitly teach sending prompting data to the user, however Rychlak teaches:
wherein the method includes in response to the dynamically updating the current route to the first route, sending to the user prompting data, the prompting data including text based data describing to the user actions by the user for performance of the first route, wherein the method includes in response to the dynamically updating the current route from the first route to the second route, sending second prompting data to the user, the second prompting data including text based data describing to the user actions by the user for performance of the second route; (see at least [Column 2, Lines 13-40])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Rychlak into the invention of Khoury to not only include the determining of a user’s transportation as Khoury discloses but also include sending prompting data to the user as taught by Rychlak, with a motivation of creating a more versatile system that allows for more flexibility in movement with multiple transportation means. Additionally, the claimed invention is merely a combination of known elements of vehicle control and determination through data gathering and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
With respect to the remainder of claim 12, all limitations excluding the claim limitations listed above have been analyzed in view of the method of claim 10 and it has been determined that claim 12 does not teach or define any other new limitations beyond those recited in the method of claim 10 apart from the above excluded limitations, therefore, claim 12 is also rejected with the same rationale as claim 10 and the additional addressed limitations.
Regarding claim 13:
While Khoury discloses of determining of a user’s transportation, Khoury does not explicitly teach sending prompting data to the user, however Rychlak teaches:
wherein the text based data describing to the user actions by the user for performance of the second route includes text base data prompting the user to disembark the user passenger vehicle at a specified location, and to commence travel by riding on the user auxiliary vehicle at the specified location; (see at least [Column 2, Lines 13-40])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Rychlak into the invention of Khoury to not only include the determining of a user’s transportation as Khoury discloses but also include sending prompting data to the user as taught by Rychlak, with a motivation of creating a more versatile system that allows for more flexibility in movement with multiple transportation means. Additionally, the claimed invention is merely a combination of known elements of vehicle control and determination through data gathering and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
With respect to the remainder of claim 13, all limitations excluding the claim limitations listed above have been analyzed in view of the method of claim 12 and it has been determined that claim 13 does not teach or define any other new limitations beyond those recited in the method of claim 12 apart from the above excluded limitations, therefore, claim 13 is also rejected with the same rationale as claim 12 and the additional addressed limitations.
Claim(s) 2, 3, 5, 11, 15, 16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khoury (US2017/0255966), in view of Gerhardt et al. (US2016/0250926), hereinafter, Gerhardt, in view of Rychlak (US6477462), and in further view of Stuart (US2018/0275661).
Regarding claim 2:
While Khoury discloses:
wherein the determining a current transportation mode of a user includes determining that the user is currently traveling in a user passenger vehicle transportation mode; (see at least [0038])
Khoury does not explicitly teach the comparison and optimization portion, however, Stuart teaches:
wherein the evaluating a current route includes evaluating a predicted performance of user passenger vehicle through a geospatial region associated to a destination of the user in comparison to a predicted performance of the user auxiliary vehicle through the geospatial region associated to the destination of the user; (see at least [0047] and [0050])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Stuart into the invention of Khoury to not only include the determining of a user’s transportation as Khoury discloses but also include the comparison and optimization portion as taught by Stuart, with a motivation of creating a more efficient evaluation system that allows for evaluation being based off of vehicle performance. Additionally, the claimed invention is merely a combination of known elements of vehicle control and route optimization and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 3:
Khoury does not explicitly teach the comparison and optimization portion, however, Stuart teaches:
wherein the method includes determining that a predicted performance of the user auxiliary vehicle through the geospatial region exceeds the predicted performance of the user passenger vehicle through the geospatial region and in dependence on the determining; (see at least [0047] and [0050])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Stuart into the invention of Khoury to not only include the determining of a user’s transportation as Khoury discloses but also include the comparison and optimization portion as taught by Stuart, with a motivation of creating a more efficient system that can measure the efficiency of vehicle performance. Additionally, the claimed invention is merely a combination of known elements of vehicle control and route optimization and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Khoury does not explicitly teach using multiple transportation modes, however, Rychlak teaches:
generating a multimode transportation route in which the user will travel to the destination partially in a user passenger vehicle transportation mode and partially in a user auxiliary vehicle transportation mode; (see at least [Column 1, Lines 27-40])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Rychlak into the invention of Khoury to not only include the determining of a user’s transportation as Khoury discloses but also include using multiple transportation modes as taught by Rychlak, with a motivation of creating a more efficient system that allows for efficient transportation selection and routing. Additionally, the claimed invention is merely a combination of known elements of vehicle control and multimodal transportation and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
With respect to the remainder of claim 3, all limitations excluding the claim limitations listed above have been analyzed in view of the method of claim 2 and it has been determined that claim 3 does not teach or define any other new limitations beyond those recited in the method of claim 2 apart from the above excluded limitations, therefore, claim 3 is also rejected with the same rationale as claim 2 and the additional addressed limitations.
Regarding claim 5:
While Khoury discloses:
wherein the method includes iteratively performing the determining and the evaluating, wherein the determining during a first earlier iteration includes determining that the user passenger vehicle of the user and the auxiliary vehicle are traveling together; (see at least [0038])
Khoury does not explicitly teach the evaluating and determination of routes, however, Stuart teaches:
wherein the evaluating during the first earlier iteration includes (a) performing geospatial region processing to compare predicted performance of the user passenger vehicle to predicted performance of the use auxiliary vehicle through a geospatial region encompassing a destination of a current trip of a user, (b) evaluating candidate routes having multiple different candidate break points at which the user is to transition from a user passenger vehicle transportation mode to a user auxiliary vehicle transportation mode, and (c) selecting one of the candidate routes from (b), wherein the evaluating during a second later iteration includes (i) evaluating candidate routes commencing from a current location of the user, and (ii) selecting one of the candidate routes from (i); (see at least [0047], [0050], [0052])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Stuart into the invention of Khoury to not only include the determining of a user’s transportation as Khoury discloses but also include the evaluating and determination of routes as taught by Stuart, with a motivation of creating a more efficient system that can evaluate and provide multiple routes. Additionally, the claimed invention is merely a combination of known elements of vehicle control and route optimization and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 18:
With respect to claim 18, all limitations have been analyzed in view of the method of claim 5 and it has been determined that claim 18 does not teach or define any other new limitations beyond those recited in the method of claim 5 therefore, claim 18 is also rejected with the same rationale as claim 5.
Regarding claim 11:
While Khoury does not explicitly teach adding a third route in a multimode transporting route, Stuart teaches:
wherein the third route in a multimode transporting route in which the user is designated to travel to the destination partially in a user passenger vehicle transportation mode partially in a user auxiliary vehicle transportation mode and partially in a public vehicle transportation mode; (see at least [0092])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Stuart into the invention of Khoury to not only include the determining of a user’s transportation as Khoury discloses but also include adding a third route in a multimode transporting route as taught by Stuart, with a motivation of creating a more efficient system that can evaluate and provide multiple routes. Additionally, the claimed invention is merely a combination of known elements of vehicle control and route optimization and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
With respect to the remainder of claim 11, all limitations excluding the claim limitations listed above have been analyzed in view of the method of claim 10 and it has been determined that claim 11 does not teach or define any other new limitations beyond those recited in the method of claim 10 apart from the above excluded limitations, therefore, claim 11 is also rejected with the same rationale as claim 10 and the additional addressed limitations.
Regarding claim 15:
Khoury does not explicitly teach determining of a user’s transportation, however, Stuart teaches:
wherein the evaluating includes selecting an updated current route of the user, and wherein the providing one or more output includes sending prompting data to the user prompting the user to take action to travel in accordance with the updated current route; (see at least [0088])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Stuart into the invention of Khoury to not only include the determining of a user’s transportation as Khoury discloses but also include the user prompting portion as taught by Stuart, with a motivation of creating a more intuitive system that allows for a more user-involved solution. Additionally, the claimed invention is merely a combination of known elements of vehicle control and human interface methods and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
With respect to the remainder of claim 15, all limitations excluding the claim limitations listed above have been analyzed in view of the method of claim 2 and it has been determined that claim 15 does not teach or define any other new limitations beyond those recited in the method of claim 2 apart from the above excluded limitations, therefore, claim 15 is also rejected with the same rationale as claim 2 and the additional addressed limitations.
Regarding claim 16:
With respect to the remainder of claim 16, all limitations excluding the claim limitations listed above have been analyzed in view of the method of claim 3 and it has been determined that claim 16 does not teach or define any other new limitations beyond those recited in the method of claim 3 apart from the above excluded limitations, therefore, claim 14 is also rejected with the same rationale as claim 3 and the additional addressed limitations.
Allowable Subject Matter
Claims 6 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The allowable subject matters found in the claim that have not been found to have been adequately taught or disclosed in the prior art found at this time are all the limitations as specifically claimed. The claim is allowable due to the specific limitation terms “using the formula S =                    
                        
                            
                                F
                            
                            
                                1
                            
                        
                        
                            
                                W
                            
                            
                                1
                            
                        
                        +
                        
                            
                                F
                            
                            
                                2
                            
                        
                        
                            
                                W
                            
                            
                                2
                            
                        
                        +
                        
                            
                                F
                            
                            
                                3
                            
                        
                        
                            
                                W
                            
                            
                                3
                            
                        
                        +
                        
                            
                                F
                            
                            
                                4
                            
                        
                        
                            
                                W
                            
                            
                                4
                            
                        
                        +
                        
                            
                                F
                            
                            
                                5
                            
                        
                        
                            
                                W
                            
                            
                                5
                            
                        
                    
                .”
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The allowable subject matters found in the claim that have not been found to have been adequately taught or disclosed in the prior art found at this time are all the limitations as specifically claimed. The claim is allowable due to the specific limitation terms “using the formula P =                    
                        
                            
                                RF
                            
                            
                                1
                            
                        
                        
                            
                                W
                            
                            
                                1
                            
                        
                        +
                        
                            
                                RF
                            
                            
                                2
                            
                        
                        
                            
                                W
                            
                            
                                2
                            
                        
                        +R
                        
                            
                                F
                            
                            
                                3
                            
                        
                        
                            
                                W
                            
                            
                                3
                            
                        
                        +R
                        
                            
                                F
                            
                            
                                4
                            
                        
                        
                            
                                W
                            
                            
                                4
                            
                        
                        +
                        
                            
                                RF
                            
                            
                                5
                            
                        
                        
                            
                                W
                            
                            
                                5
                            
                        
                    
                .”
Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The allowable subject matters found in the claim that have not been found to have been adequately taught or disclosed in the prior art found at this time are all the limitations as specifically claimed. The claim is allowable due to the use of the “biometric data received from a smartwatch worn by the user” for route determination and evaluation.
Prior Art (Not relied upon)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached form 892.
Couckuyt et al. (US2006/0184314) discloses of a system that provides navigation information for multiple transportation modes.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Divya A Patel whose telephone number is (571)272-6095. The examiner can normally be reached Monday-Thursday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571)272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIVYA A PATEL/Examiner, Art Unit 3669        

/JESS WHITTINGTON/Examiner, Art Unit 3669